IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,606-02


EX PARTE TYRONE LOUIS GILBERT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-02528-A IN THE 252nd DISTRICT COURT

FROM JEFFERSON COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The Ninth Court of Appeals affirmed his conviction.  Gilbert v.
State, No. 09-10-00439-CR (Tex. App.--Beaumont, delivered August 24, 2011, pet. ref'd). 
	Applicant contends, inter alia, that his trial counsel, Ms. Stella M. Morrison, rendered
ineffective assistance during voir dire, the guilt-innocence phase of trial, and the punishment phase
of trial. (1)
	The trial court has determined, based upon the record, that trial counsel's performance was
deficient in that counsel rendered ineffective assistance throughout the entire trial process, and that
such deficient performance prejudiced Applicant.  We agree.  Relief is granted.  The judgment in
Cause No. 07-02528-A in the 252nd District Court of Jefferson County is set aside, and Applicant
is remanded to the custody of the Sheriff of Jefferson County.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.  Copies of this opinion shall also be sent to 
the State Bar of Texas, Chief Disciplinary Counsel's Office.

Delivered: November 6, 2013
Do not publish
1.  The Applicant has alleged thirteen grounds of ineffective assistance of counsel in this
cause along with four other separate grounds for relief.